Citation Nr: 0902690	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
asthma.  

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
foot disability.  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability of the left foot due to 
surgical treatment in November 1991.

5.  Entitlement to an increased evaluation for low back 
condition with hematoma over right scapula, currently rated 
as 10 percent disabling.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for left shoulder 
disability.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1970 to July 
1970 and from July 1974 to February 1975.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and March 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).      

For clarification purposes and given that different 
regulations are applicable, the Board has described the 
issues concerning the left foot as set forth on the front 
page of this decision. 

The Board notes that the veteran submitted additional 
evidence to the Board in February 2007.  In a September 2008 
statement from the veteran's representative as well as an 
October 2008 statement from the veteran, RO consideration of 
this evidence was waived. 

Further, in his September 2005 hearing testimony, the veteran 
appeared to be raising a claim for service connection for 
tinnitus.  Thus, this issue is referred back to the RO for 
any necessary action. 

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for left foot disability; entitlement to service 
connection for bilateral hearing loss, left shoulder 
disability and PTSD; and entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for disability of the 
left foot due to surgical treatment in November 1991 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for asthma was denied by a February 
1992 rating decision because new and material evidence had 
not been submitted; a notice of disagreement was not received 
to initiate an appeal from that determination.

2.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for asthma, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fully decide the merits of the 
claim has been received since the February 1992 rating 
decision.

3.  Asthma was not noted at the time of the veteran's entry 
into service.
 
4.  Clear and unmistakable evidence shows asthma preexisted 
service.
 
5.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the veteran's 
preexisting asthma during his active duty service.

6.  The veteran's service-connected low back condition with 
hematoma over right scapula is manifested by subjective 
complaints of pain and slight limitation of motion; but 
without limitation of forward flexion to 60 degrees or less, 
and without muscle spasm resulting in an abnormal gait or 
abnormal spinal contour, ankylosis or incapacitating episodes 
of at least two weeks over the past 12 months.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision, which denied 
entitlement to service connection for asthma, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
February 1992 rating decision denying service connection for 
asthma; and thus, the claim for that benefit is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran is presumed to have been sound as to asthma 
at the time of entry into service.  38 U.S.C.A. § 1111 (West 
2002). 

4.  The presumption that the veteran was sound as to asthma 
has been rebutted.  38 U.S.C.A. § 1111 (West 2002).

5.  Asthma preexisted the veteran's entry into active duty 
service.  38 U.S.C.A. § 1111 (West 2002).

6.  The veteran's preexisting asthma was not aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R.  § 3.303 (2006).

7.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
low back condition with hematoma over right scapula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2008), Diagnostic Codes 5292, 5295 (in effect prior to 
September 26, 2003); Diagnostic Codes 5293 (in effect prior 
to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in September 2001 and March 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2001, which was prior to 
the February 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the subsequent March 
2006 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

With respect to the issue of whether new and material 
evidence has been received to reopen a claim for asthma, 
although the requirements set forth in Kent have not been 
met, as the veteran's claim has been reopened below and the 
issue decided on the merits, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   

With respect to the issue of an increased rating for low back 
disability, the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the September 2001 and March 2006 VCAA 
notices fully informed the veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim.  Moreover, in his September 2004 
hearing testimony, the veteran specifically addressed his low 
back disability as well as the effect his disability had on 
his daily activities demonstrating that he had actual 
knowledge of the requirements for an increased rating.  
Further, the veteran is represented by a national service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
It is appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, private treatment records, Social Security 
Administration (SSA) records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to his low back disability, the veteran was 
afforded VA examinations in October 2001 and February 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

With respect to the issue of entitlement to service 
connection for asthma, a VA examination with nexus opinion is 
not required in order to make a final adjudication.  McLendon 
v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," rather, 
as discussed in more detail below, it showed that the 
veteran's asthma preexisted service and was not aggravated in 
service so it is not necessary to obtain a VA medical opinion 
with regard to etiology.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence or aggravation of asthma in service.  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  Because the evidence does not establish that the 
veteran suffered "an event, injury or disease in service" 
as it relates to his claim of service connection for 
hypertension, it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds it 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence or aggravation 
of asthma in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence to Reopen a Claim for Asthma

In November 1970 and February 1989 rating decisions, service 
connection for bronchial asthma was denied as the disability 
preexisted service and was not aggravated in service.  
Subsequently, a February 1992 rating decision denied service 
connection for asthma because new and material evidence had 
not been submitted.  The veteran was notified of this 
decision, but did not submit a timely notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the February 1992 rating decision became final.  
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claim of entitlement to service connection for asthma was 
received prior to August 29, 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Further, the Board is 
not bound by an RO's determination and must conclude whether 
new and material evidence has been received to reopen the 
case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The pertinent medical evidence added to the record subsequent 
to the February 1992 rating decision consists of private 
treatment records, VA treatment records, an October 2001 
general VA examination, Social Security Administration (SSA) 
records, September 2004 RO hearing testimony and September 
2005 RO hearing testimony.  Treatment records as well as the 
VA examination simply showed a continuing diagnosis of 
asthma.  However, significantly, at the September 2004 
hearing, the veteran testified that his first asthma attack 
was during his first period of service.  Further, the 
veteran's wife testified that she was married to the veteran 
prior to his entry into service and he did not have asthma 
prior to service.  Thus, the hearing testimony is new as it 
was not of record at the time of the prior final rating 
decision and it is material because it is evidence that the 
veteran's asthma did not preexist service.  

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection; is 
neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for asthma is reopened.  38 
U.S.C.A. § 5108.

III.  Service Connection for Asthma

The Board now turns to consideration of the asthma issue 
under a merits analysis.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).
 
By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.
 
In the past, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's January 1970 entrance examination for the first 
period of active duty service does not indicate any 
clinically findings of asthma.  Moreover, the veteran's lungs 
were clinically evaluated as normal.  In his contemporaneous 
medical history, the veteran expressly denied having asthma.  
The veteran is therefore presumed to have been sound with 
respect to asthma at the time of entry into service.  
However, in April 1970 the veteran was admitted to the Naval 
Hospital in San Diego for an unrelated disability and was 
diagnosed with bronchial asthma as well.  

In June 1970, the veteran went before a Medical Evaluation 
Board (MEB) for his asthma.  The examiner noted that the 
veteran had an occasional attack of asthma since age seven.  
The examiner found that the asthma was disqualifying to the 
veteran for continued military duty.  The examiner also 
determined that the veteran's disability existed prior to 
service and was not aggravated in service.  It was 
recommended that the veteran be discharged from service.  The 
veteran was informed of the MEB's finding and did not desire 
to submit a statement in rebuttal.  

Significantly, a March 1974 entrance examination for the 
veteran's second period of active duty service with another 
military branch again showed that the veteran's lungs were 
clinically evaluated as normal and no diagnosis of asthma was 
given.  In his contemporaneous medical history, he denied 
having asthma.  Service treatment records during this period 
are also silent with respect to any problems with asthma.  A 
January 1975 service examination prior to discharge again 
showed that the veteran's lungs were evaluated as clinically 
normal.  No diagnosis of asthma was given.  Again, in his 
contemporaneous medical history, the veteran expressly denied 
a history of asthma.  In  a subsequent February 1975 
statement, the veteran indicated that there had been no 
change since his last examination.  

Subsequent private and VA treatment records as well as SSA 
records showed a continuing diagnosis of asthma, but on the 
whole do not offer an etiological opinion.  However, a 
December 1993 private hospital record showed that the veteran 
had asthma as a child and had developed a respiratory tract 
infection while in the hospital.     

An October 2001 general medical examination showed that the 
veteran reported first being diagnosed with asthma in service 
and that he continued to have asthma.  The claims file was 
reviewed and the impression was asthmatic bronchitis, 
currently contained.  However, the examiner did not given an 
opinion as to whether the veteran's asthma preexisted service 
and/or was aggravated in service.      

As previously noted, at the September 2004 RO hearing, the 
veteran testified that his first asthma attack was during his 
first period of service.  Further, the veteran's wife 
testified that she was married to the veteran prior to his 
entry into service and he did not have asthma prior to 
service.  

After reviewing the evidence, the Board finds that there is 
clear and unmistakable evidence that the veteran's asthma 
preexisted service.  The MEB report clearly stated that the 
veteran's asthma preexisted service.  There is no competent 
medical evidence of record to refute these findings.  Thus, 
the MEB report constitutes clear and unmistakable evidence 
that the veteran's asthma preexisted service.  Further, while 
in service, the veteran reported a history of asthma since 
age seven during the course of seeking treatment.  The record 
showing the veteran's own admission of a pre-service history 
of asthma the course of inservice medical treatment also 
constitutes clear and unmistakable evidence that his asthma 
preexisted service.  Doran v. Brown, 6 Vet.App. 283, 286 
(1994).  Moreover, a subsequent private treatment also showed 
that the veteran had asthma since childhood, which supports 
the statement he made while in service.  The Board 
acknowledges the testimony given by the veteran and his wife 
at the September 2004 RO hearing indicating that he did not 
have asthma prior to service.  However, the veteran's 
testimony is inconsistent with earlier statements made by him 
to medical care providers during the course of treatment.  
Moreover, there is no indication in the record nor does the 
veteran's wife claim that she knew the veteran as a child.  
Thus, she is not competent to say that he did not have asthma 
as a child.  In sum, based on the reasoning above, the Board 
finds that there is clear and unmistakable evidence that the 
veteran's asthma preexisted service.  
 
However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  In this regard, military doctors during a 
medical board proceeding concluded that there was no 
aggravation of the veteran's asthma in service.  The Board 
believes that this evidence showing that trained medical 
personnel were of the opinion that there was no aggravation 
is highly significant.  The military medical personnel had 
the opportunity to examine and observe the veteran during the 
time period at issue.  It was the medical board's conclusion 
that there was no aggravation.  Although the record does show 
a significant asthma attack in service, it appears that it 
reflected a temporary flare-up due to certain triggers.  Such 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Moreover, 
the Board finds it significant that there is no evidence of 
treatment for his asthma immediately following this period of 
service.  Further, importantly, there is no evidence of any 
problems with the veteran's asthma during his second period 
of active duty service.  Both of these facts also show that 
there was no aggravation of his asthma during that first 
period of service.    

The Board also observes that there is no contrary competent 
medical evidence  regarding the question of aggravation.  
Private and VA treatment records as well as SSA records 
showed a continuing diagnosis of asthma, but there is nothing 
in these treatment records to suggest aggravation during 
service.  The claims file does not include any additional 
pertinent medical evidence.  The Board therefore concludes 
that the MEB finding that there was no aggravation of the 
veteran's asthma while in service as well as the lack of 
treatment records immediately following service or during the 
veteran's second period of active duty service constitute 
clear and unmistakable evidence to that effect.
 
Based on the overall record, the Board is compelled to 
conclude that the veteran's asthma preexisted his active duty 
service and was not aggravated by his short period of active 
duty service.  The record includes clear and unmistakable 
evidence supporting such a conclusion.  Thus, service 
connection for asthma is not warranted. 

IV.  Increased Rating for Low Back Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R.  § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
April 2006 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  Under Diagnostic 
Code 5293, a 10 percent rating is warranted for mild 
intervertebral disc syndrome and a 20 percent rating is 
warranted when disability is moderate, with recurring 
attacks.  A 40 percent rating is in order when disability is 
severe, characterized by recurring attacks with intermittent 
relief.  A maximum schedular rating of 60 percent is awarded 
when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 

Under Diagnostic Code 5295 for lumbosacral strain, a 
noncompensable rating is assigned with slight subjective 
symptoms only; a 10 percent rating is awarded with 
characteristic pain on motion; and a 20 percent rating is in 
order with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum scheduler rating of 40 percent is awarded when 
disability from lumbosacral strain is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The medical evidence of record has been thoroughly reviewed.  
In pertinent part, an  April 2001 private MRI showed that the 
lumbar spine canal was slightly congenitally narrow or 
shallow; scan otherwise unremarkable.  

The veteran was afforded a VA examination in October 2001.  
The claims file was reviewed.  The examiner noted that the 
veteran had been confined to a wheelchair since 1994.  The 
veteran reported that he had not been able to work since 1993 
to back and leg pain.  In 1993, he developed necrotizing 
fasciitis on the right lower leg and had been operated on 21 
times since.  He also reported that he developed difficulty 
in both hips.  The examiner also noted that the veteran had a 
hematoma about his right scapula in service, which was 
drained, and had no further difficulty in that regard.  On 
physical examination, the right shoulder showed a well healed 
punctate scar.  Examination of the back showed some increase 
in paraspinous muscle tone.  There was slight scoliosis of 
the back with convexity to the right at the lumbar level.  
Range of motion was 70 degrees flexion with some discomfort; 
30 degrees extension without difficulty; 30 degrees lateral 
rotation without difficulty in both directions.  The veteran 
could not do heel toe walk.  He walked with a limp on the 
right leg.  Straight leg raising revealed discomfort at 70 
degrees bilaterally.  There was marked diminished sensation 
to pinprick of the right knee on down.  Sensation of the left 
leg to pinprick was essentially normal.  In pertinent part, 
the impression was hematoma of the right scapula with status 
post aspiration and decompression, healed with no disability; 
and chronic lumbosacral strain, moderate, no significant 
progression, no significant disability.  The examiner  also 
noted more severe disabilities of the hips and right leg, 
including muscle atrophy of the muscle of the right leg.  

At the September 2004 RO hearing, the veteran testified that 
he wore a TENS unit and his back hurt daily.  He was unable 
to use his back muscles to lift his body weight.  He also 
mentioned that he saw his VA doctor for his back once a 
month.  

The veteran was afforded another VA examination in February 
2005.  The claims file was reviewed.  The veteran reported 
low back pan that radiated down to his extremities.  The 
examiner also noted that in 1993, he developed necrotizing 
fasciitis in the right leg that left him with a numb lower 
extremity.  In 1999, the veteran had a right hip replacement 
and in 2000, he had a left hip replacement.  The veteran 
stated that he had to start using a wheelchair in 1996 
because of difficulty in ambulation due his back, hips and 
previous surgery on his right leg.  At the current time, he 
was using a electric wheelchair that he received a year ago.  
The veteran also used a cane to go to the bathroom or bed.  
He had no increased limitation with flare-ups or repetitive 
motion.  He did not use any other assistive devices.  He also 
did not drive.  The veteran had no incapacitating episodes in 
the last year.  The examiner noted a November 2004 x-ray, 
which showed that disc heights were well-maintained.  There 
was mild degenerative change of the apophyseal joints at L5-
S1 bilaterally.  Otherwise, the x-ray was essentially 
negative.  On physical examination, the examiner was 
reluctant to get the veteran out of his wheelchair.  The 
examiner noted that he had no help.  Therefore, the 
examination was somewhat limited.  On examination, the 
veteran was wearing a TENS unit on the lumbar musculature.  
He had tenderness to palpation on the paraspinal musculature, 
but the examiner felt no spasm.  Sitting, the veteran could 
flex to 20 degrees with pain, and extend to 20 degrees with 
pain.  He had about 10 degrees lateral flexion with pain.  He 
had no rotary motion.  He had no reflexes in the knees or 
left ankle.  In the right ankle, he used a cockup brace.  He 
had decreased sensation of the right leg from the knee to the 
foot.  In the left leg, pinprick was preserved.  The 
impression was mild degenerative arthritis of the lumbar 
spine.  The examiner noted that he could find no treatment 
records for his lumbar spine.  The examiner opined that it 
was less likely than not that the veteran's current lumbar 
spine was related to the injury in service.  The examiner 
concluded that the veteran's current back condition was the 
result of the generalized aging process.  

VA treatment records showed continuing complaints of low back 
pain.  Importantly, November 2004 and November 2005 treatment 
records showed that the veteran indicated that he had low 
back pan that radiated down to his bilateral lower 
extremities.  Further, a January 2005 showed decreased range 
of motion of the lumbar spine.  The examiner noted a 
centralization of pain that may be suggestive of a disc 
bulge.  A March 2005 treatment record showed an increase in 
low back pain secondary to fall that had happened the 
previous week.  A March 2005 VA x-ray showed mild lumbar 
spondylosis.  

Initially, the Board notes that the veteran has a complex 
disability picture including severe disabilities of both hips 
and the right leg as well as having to use a wheelchair.  The 
Board recognizes that it is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 
136, 140 (1996).  However, the instant case can be 
distinguished from Mittleider in that the most recent VA 
examiner clearly stated that the veteran's current low back 
pain was not attributed to the service-connected disability.  

The Board now turns to whether an increased rating is 
warranted under applicable diagnostic codes for low back 
disability under both the old and new criteria.  The Board 
finds that when applying the new general rating formula to 
the veteran's low back disability, there is no competent 
medical evidence to warrant a rating in excess of 10 percent.  
Although the February 2005 VA examination noted that flexion 
was only to 20 degrees while sitting, again, the examiner 
indicated that the veteran's current low back pain was not 
related to his service-connected injury.  Thus, with respect 
to the veteran's service-connected disability, there has been 
no objective finding of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
October 2001 VA examination showed that that the veteran's 
range of motion was 30 degrees extension and 70 degrees 
flexion.  He also noted that there was no significant 
progression or disability.  While the October 2001 VA 
examiner noted that the veteran walked with a limp on the 
right leg s well as slight scoliosis, there has been no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  The February 
2005 VA examination found no evidence of spasm.  

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, 
the October 2001 VA examination showed that flexion was to 70 
degrees.  The Board also finds that an increased rating is 
not warranted under the remaining old Diagnostic Codes.  
Again, there has been no objective evidence of muscle spasm 
to warrant a 20 percent rating or higher under Diagnostic 
Code 5295.  Further, Diagnostic Codes 5285, 5286 and 5289 for 
the lumbar spine are not applicable in this case because 
there is no evidence of a vertebra fracture or ankylosis of 
the lumbar spine.  

The Board also must determine whether a higher rating is 
warranted under the old and new criteria for intervertebral 
disc syndrome.  Under the old criteria for Diagnostic Code 
5293, there are no objective medical findings of recurring, 
moderate attacks to warrant a 20 percent rating.  The VA 
examinations were silent with respect to any recurring 
attacks.  Further, under the new criteria, there is no 
medical evidence of record showing that the veteran currently 
suffers from incapacitating episodes having a total duration 
of at least two weeks during the past 12 months to warrant a 
20 percent rating under this provision.  The most recent VA 
examination in February 2005 specifically provided that there 
were no incapacitating episodes. 

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability.  The Board recognizes that the veteran has 
complained of radiation to the lower extremities.  However, 
even though both examiners noted decreased sensation in the 
right leg, neither VA examination found any neurological 
defect in either lower extremity related to the veteran's 
back disability.  There has also been no objective evidence 
of bowel or bladder dysfunction associated with the veteran's 
low back disability.  Thus, the Board finds that a separate 
rating is not warranted for neurological symptoms and the 
veteran's manifested symptoms associated with his low back 
disability are adequately contemplated in the current 10 
percent rating. 

Moreover, with respect to the veteran's hematoma of the right 
scapula, as the scar has been found to be well-healed on 
examination and no other residuals have been found, the Board 
must conclude that a higher evaluation based on the hematoma 
is not warranted.  

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

New and material evidence has been received to reopen a claim 
for asthma. To that extent, the appeal is granted.

Service connection for asthma is not warranted.  Further, a 
rating in excess of 10 percent is not warranted for the 
veteran's service-connected low back condition with hematoma 
over right scapula.  To that extent, the appeal is denied. 




REMAND

With respect to the issues of whether new and material 
evidence has been received to reopen a claim for left foot 
disability and entitlement to service connection for 
bilateral hearing loss, the veteran testified at the RO 
hearing in September 2005 that he received treatment for 
these disabilities at the Dallas, Texas VA Medical Center 
(VAMC) in 1974 and 1975, respectively.  VA treatment records 
in the claims file only date back to May 2002 and it is not 
clear that attempts to obtain prior treatment records have 
been made.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain VA 
treatment records from 1974 to May 2002 from the Dallas VAMC.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 
(1992).   Moreover, the veteran has indicated that he has 
received continuous treatment at the VAMC in Dallas.  Thus, 
the RO should also obtain all treatment records from December 
2006 to the present. 

Further, the present appeal also includes the issue of 
entitlement to service connection for left shoulder 
disability.  An April 1970 service treatment record showed 
that while doing push ups, the veteran developed a pain in 
the left shoulder.  Current treatment records showed 
continuing complaints of left shoulder pain and a March 2006 
x-ray showed a current left shoulder disability.  The veteran 
has claimed that is current left shoulder pain has existed 
since the injury in service.  Recent Federal Circuit Court 
decisions have found that lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Thus, the Board finds that a VA 
examination is required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).

Further, the veteran has claimed that during his first period 
of service, he was treated extensively for injuries to the 
shoulder at the Naval Medical Center in San Diego.  Although, 
there is a record from this facility in the veteran's service 
medical records, it is unclear whether all of his records 
have been associated with the claims file.  In light of the 
need to remand for other matters, the Board finds that the RO 
should take appropriate action to request any treatment 
records from the Naval Medical Center in San Diego during the 
veteran's first period of service.  

The veteran is also claiming entitlement to service 
connection for PTSD.  According to his September 2005 hearing 
testimony, the veteran's claim for PTSD is based on an 
alleged incidents of personal assault that occurred while in 
service.  Specifically, he claimed that during his first 
period of service, he was physically assaulted by four drill 
instructors.  He also asserted that his TOP threatened him 
during his second period of service.  The nature of the 
veteran's claim for PTSD is such that the provisions of 38 
C.F.R. § 3.304(f)(3) regarding claims based on personal 
assault and the method of developing such claims are 
applicable.  Based on review of the record, it appears that 
the veteran has not been sent notice of the amended 
provisions of 38 C.F.R. § 3.304(f)(3).  This regulation is 
specifically germane to the development and adjudication of 
this claim as it involves the standard of proof and the type 
of evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  VA is 
required to give the veteran notification that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may be considered credible supporting 
evidence of an in service stressor.  See 38 C.F.R. § 
3.304(f)(3).  Thus, the RO should provide notice of the types 
of evidence which may be considered in a personal assault 
claim under 38 C.F.R. § 3.304(f)(3).   

Moreover, the veteran has claimed entitlement to compensation 
under 38 U.S.C.A. § 1151 on the basis of incurrence of 
additional left foot disability as the result of VA surgery 
in November 1991.  The veteran filed his claim in March 1993.  
Thus, the old criteria for section 1151 claims that were in 
effect prior to October 1, 1997 are applicable to the instant 
claim.  Under this criteria, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if the additional disability were service 
connected.  Under 38 C.F.R. 3.358(c)(3) (1996), compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
of compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  

Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered. 38 C.F.R. § 3.358 (1996).

The Board notes initially that the RO in its March 2005 
rating decision and February 2006 statement of the case 
applied the current version of 38 U.S.C.A. § 1151, which is 
not applicable in this case.  As previously noted, the pre-
1997 version of the law controls here.  Thus, the question of 
unforeseeable consequences is not relevant to the claim, nor 
are questions of VA fault.  The Board finds that the veteran 
should be afforded a VA examination.  The examiner must 
determine whether the veteran incurred any additional 
disability that was caused by the VA surgical treatment and 
whether such additional disability represents a continuance 
or natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized.  

Lastly, the RO should ensure that the veteran has received 
sufficient notice under  the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  In view of the need to return 
the case for other matters, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to the issues on appeal.  
See also, Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002); Pelegrini v. Principi 18 Vet App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate the 
claim on appeal.  The letter should 
clearly address the pre-1997 criteria for 
compensation under 38 U.S.C.A. § 1151.  
Further, the RO should furnish the 
veteran with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 
3.304(f)(3). 
 
2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from January 1974 to May 2002 and from 
December 2006 to the present from the 
Dallas VAMC.  If these records are 
unavailable, it should be clearly 
documented in the claims file.  

3.  Appropriate action should be take to 
request any treatment records from the 
Naval Medical Center in San Diego during 
the veteran's first period of active 
service.  If these records are 
unavailable, it should be clearly 
documented in the claims file.   

4.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested left shoulder disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current left 
shoulder disability is related to 
service.  

5.  The veteran should be scheduled for a 
VA examination by an appropriate examiner 
with respect to his claim for additional 
foot disability under 38 U.S.C.A. § 1151.  
The claims file must be made available to 
the examiner for review.  After 
examination of the veteran and review of 
the claims folder, the examiner should 
offer an opinion as to the nature of any 
left foot disability prior to the 
November 1991 surgery, and whether such 
surgery resulted in any additional left 
foot disability.  If the examiner 
determines that an additional left foot 
disability was incurred as a result of 
the surgery conducted, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability)  that any 
additional left foot disability was 
caused by, and not merely incidental to, 
such surgeries.  The examiner should also 
state whether it is at least as likely as 
not that any additional disability 
exceeds the natural progress of the left 
foot disorder for which VA surgical 
treatment was authorized.  All opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

6.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  The supplemental 
statement of the case should clearly 
address the pre-1997 38 U.S.C.A. § 1151 
criteria.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


